Exhibit 10.40(a)

CONFORMED COPY

AMENDMENT NO. 1 TO MASTER MOTOR VEHICLE OPERATING

LEASE AGREEMENT

dated as of February 15, 2008

between

CENTRE POINT FUNDING, LLC,

as Lessor,

BUDGET TRUCK RENTAL, LLC,

as Administrator

as Lessee

and

AVIS BUDGET CAR RENTAL, LLC,

as Guarantor



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO MASTER MOTOR VEHICLE OPERATING LEASE AGREEMENT

This AMENDMENT NO. 1 TO MASTER MOTOR VEHICLE OPERATING LEASE AGREEMENT, dated
February 15, 2008 (this “Amendment”) is between CENTRE POINT FUNDING, LLC (f/k/a
Budget Truck Funding, LLC) (“BTF”), a Delaware limited liability company, as
lessor (the “Lessor”), BUDGET TRUCK RENTAL, LLC, a Delaware limited liability
company (“BTR”), as lessee (the “Lessee”) and as administrator (the
“Administrator”), and AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability
company (“ABCR”), as guarantor (the “Guarantor”).

RECITALS:

WHEREAS, the Lessor entered into that certain Master Motor Vehicle Operating
Lease Agreement (the “Lease”), dated as of May 11, 2006, among the Lessor, the
Administrator, as Lessee, and the Guarantor pursuant to which the Lessor leases
to the Lessee, and the Lessee leases from the Lessor, the BTF Trucks set forth
on Attachments A to the Lease for use in the daily rental business of the
Lessee;

WHEREAS, the Guarantor has guaranteed the obligations of the Lessee under the
Lease pursuant to Section 22 of the Lease;

WHEREAS, the parties hereto wish to amend the Lease as provided herein;

WHEREAS, pursuant to Section 24 of the Lease, the Lease may be modified or
amended in accordance the requirements of such Section, and pursuant thereto the
Trustee and the Required Noteholders, as required, have consented in writing to
the amendments effected by this Amendment; and

WHEREAS, this Amendment has been duly authorized by all necessary limited
liability company action on the part of BTF;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.1. Terms Defined in Series Supplement or Base Indenture. Unless
otherwise specified herein, capitalized terms used herein (including the
preamble and recitals hereto) shall have the meanings ascribed to such terms in
the Lease or the Definitions List attached as Annex 1 to the Base Indenture,
dated as of May 11, 2006 (the “Base Indenture”), between the Lessor, as issuer,
and The Bank of New York Trust Company, N.A., as Trustee, as such Definitions
List may from time to time be amended in accordance with the Base Indenture.

ARTICLE II.

Amendments

Section 2.1. Amendments to Table of Contents. The Table of Contents is hereby
amended by the addition of the following at the end thereof:

“ATTACHMENT D Form of Sublease”

Section 2.2. Amendments to Article 2: General Agreement. Section 2(b) is hereby
amended as follows:

(a) by amending and restating clause (ii) in its entirety to read as follows:

“(ii) all BTF Trucks which, notwithstanding that this Agreement and any Sublease
is intended to convey only a leasehold interest, are determined to be owned by
the Lessee or any Permitted Sublessee, and all Certificates of Title with
respect to the BTF Trucks;”

(b) by amending and restating clauses (iii) in its entirety to read as follows:

“(iii) all right, title and interest of the Lessee or any Permitted Sublessee in
and to any proceeds from the sale of BTF Trucks which, notwithstanding that this
Agreement and any Sublease is intended to convey only a leasehold interest, are
determined to be owned by the Lessee or any Sublessee, including all monies due
in respect of such BTF Trucks, whether payable as the purchase price of such BTF
Trucks or as fees, expenses, costs, indemnities, insurance recoveries or
otherwise;”

(c) by adding the following new clause (v):

“(v) the rights of the Lessee under any Sublease, as the same may be amended,
modified or supplemented from time to time in accordance with its terms,
including, without limitation, (a) all monies, if any, due and to become due to
the Lessee from any Permitted Sublessee under or in connection with any
Sublease, whether payable as rent, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any Sublease or otherwise, (b) all rights,
remedies, powers, privileges and claims of the Lessee against any other party
under or with respect to any Sublease (whether arising pursuant to the terms of
such Sublease or otherwise available to the Lessee at law or in equity),
including the right to enforce any Sublease and

 

3



--------------------------------------------------------------------------------

to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers under or with respect to any Sublease or the
obligations and liabilities of any party thereunder, (c) all liens and property
from time to time purporting to secure payment of the obligations and
liabilities of any Permitted Sublessee arising under or in connection with any
Sublease, together with any documents or agreements describing any collateral
securing such obligations or liabilities and (d) all guarantees, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such obligations and liabilities of any
Permitted Sublessee pursuant to any Sublease;”; and

(d) by renumbering the existing clauses “(v)” and “(vi)” so that they are now
clauses “(vi)” and “(vii)”.

Section 2.3. Amendments to Section 7 : BTF Truck Use.

Section 7 is hereby amended and restated in its entirety to read as follows:

“BTF TRUCK USE. So long as no Lease Event of Default, Liquidation Event of
Default or Limited Liquidation Event of Default has occurred (subject, however,
to Section 2.5 hereof), the Lessee may use BTF Trucks leased hereunder in its
regular course of business, including subleasing BTF Trucks to Permitted
Sublessees in accordance with this Section 7. Such use shall be confined solely
to the United States, and the principal place of business or rental office of
the Lessee with respect to the BTF Trucks shall be located in the United States.
The Administrator shall promptly and duly execute, deliver, file and record all
such documents, statements, filings and registrations and take such further
actions as the Lessor or the Trustee shall from time to time reasonably request
in order to establish, perfect and maintain the Lessor’s rights to and interest
in the BTF Trucks and the Certificates of Title as against the Lessee or any
third party in any applicable jurisdiction and to establish, perfect and
maintain the Trustee’s Lien on the BTF Trucks and the Certificates of Title as a
perfected first lien in any applicable jurisdiction. The Lessee may, at its sole
expense, change the place of principal location of any BTF Trucks.
Notwithstanding the foregoing, no change of location shall be undertaken unless
and until (x) all actions necessary to maintain the Lien of the Trustee on such
BTF Trucks and the Certificates of Title with respect to such BTF Trucks shall
have been taken and (y) all legal requirements applicable to such BTF Trucks
shall have been met or obtained. Following the occurrence of a Lease Event of
Default, a Limited Liquidation Event of Default or a Liquidation Event of
Default, the Lessee shall advise the Lessor in writing where all BTF Trucks
leased hereunder as of such date are principally located. The Lessee shall not
knowingly use any BTF Trucks or knowingly permit the same to be used for any
unlawful purpose. The Lessee shall use reasonable precautions to prevent loss or
damage to BTF Trucks. The Lessee shall comply with all applicable statutes,
decrees, ordinances and regulations regarding acquiring, titling, registering,
leasing, insuring and disposing of BTF Trucks and shall take reasonable steps to
ensure that operators are licensed. The Lessee and the Lessor agree that the
Lessee shall perform, at the Lessee’s own expense, such BTF Truck preparation
and conditioning services with respect to BTF Trucks leased by the Lessee
hereunder as are customary. The Lessor or the Trustee or any authorized
representative of the Lessor or the Trustee may during reasonable business hours
from time to time, without disruption of the Lessee’s business, subject to
applicable law, inspect BTF Trucks and registration certificates, Certificates
of Title and related documents covering BTF Trucks wherever the same be located.
In addition to its normal daily

 

4



--------------------------------------------------------------------------------

rental operations, the Lessee may sublease BTF Trucks to a Permitted Sublessee
provided that (i) such Permitted Sublessee uses such BTF Trucks in the regular
course of its business and the regular course of such Permitted Sublessee’s
business is renting vehicles on a daily basis, (ii) the aggregate Net Book Value
of all BTF Trucks being subleased at any one time is less than ten percent
(10%) (or such other percentage as may be agreed to in writing by the Required
Noteholders of each Series of Notes Outstanding at such time) of the aggregate
Net Book Value of the Vehicles being leased under this Agreement at such time,
(iv) the applicable sublease agreement is substantially in the form of
Attachment D hereto and (iii) the Lessee delivers to the Lessor and the Trustee
an Opinion of Counsel, dated the date of the applicable Sublease, substantially
to the effect that (a) the applicable Sublease has been duly authorized,
executed and delivered by each of the Lessee and the applicable Permitted
Sublessee, (b) the applicable Sublease constitutes a valid, binding and
enforceable obligation of each of the Lessee and the applicable Permitted
Sublessee, (c) there is no pending or threatened litigation which, if adversely
determined, would materially and adversely affect the ability of each of the
Lessee and the applicable Permitted Sublessee to perform its obligations under
the applicable Sublease, (d) the Subleases does not conflict with or violate any
court decree, injunction, writ or order applicable to either the Lessee or the
applicable Sublessee or result in a breach or default under any indenture,
agreement or other instrument of the Lessee or the applicable Permitted
Sublessee and (e) the validity, perfection and priority of the security
interests created by the Sublease. No such sublease to a Permitted Sublessee
shall release the Lessee or the Guarantor from any obligations under this
Agreement. The Lessee shall not sublease any BTF Truck or assign any right or
interest herein or in any BTF Truck to any Person other than a Permitted
Sublessee in accordance with this Section 7; provided, however, the foregoing
shall not be deemed to prohibit the Lessee from renting BTF Trucks to third
party customers in the ordinary course of its business.”

Section 2.4. Amendments to Section 16.1.1.

Section 16.1.1 is hereby amended by adding the following phrase immediately
after the phrase “request by the Lessee” at the end of the first sentence
thereof:

“including, without limitation, any BTF Truck subleased to a Permitted Sublessee
pursuant to Section 7 and any of the forgoing actions events or circumstances
occurring or arising in connection with such subleasing and any customer of any
such Permitted Sublessee”.

Section 2.5. Amendments to Section 17.2.

Section 17.2 is hereby amended by adding the following phrase immediately after
the phrase “normal daily rental programs” at the end of the proviso contained in
the first sentence thereof:

“and may sublease BTF Trucks to Permitted Sublessees in accordance with
Section 7”.

 

5



--------------------------------------------------------------------------------

Section 2.6. Amendments to Section 25.14.

Section 25.14 is hereby amended by (a) deleting the title of that Section in its
entirety and substituting, in replacement thereof, the following new title:
“Eligible Trucks; Permitted Sublessees” and (b) adding the following sentence
immediately after the first sentence thereof:

“Each sublessee subleasing a BTF Truck from the Lessee is, or will be as of the
sublease commencement date for such BTF Truck, a Permitted Sublessee and each
applicable sublease meets the requirements set forth in Section 7.”

ARTICLE III.

Miscellaneous

Section 3.1. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any of the parties
hereto under the Lease, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Lease,
all of which are hereby ratified and affirmed in all respects by each of the
parties hereto and shall continue in full force and effect.

Section 3.2. Condition to Effectiveness. This Amendment shall become effective
as of the date hereof only upon receipt by the Administrative Agent under the
Series 2006-1 Supplement to the Base Indenture, dated as of May 11, 2006, as
amended by that certain Amendment No. 1 to Series 2006-1 Supplement, dated as of
May 16, 2007 (the “Series 2006-1 Supplement”) of written confirmation from
Moody’s that the Series 2006-1 Notes (as defined in the Series 2006-1
Supplement) are publicly rated at least “A3” by Moody’s after giving effect to
the amendments contemplated by this Amendment.

Section 3.3. Waiver of Notice. Each of the parties hereto waives any prior
notice and any notice period that may be required by any other agreement or
document in connection with the execution of this Amendment.

Section 3.4. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 3.5. Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment. All obligations of the Guarantor
and the Lessee and all rights of the Lessor or the Trustee expressed herein
shall be in addition to and not in limitation of those provided by applicable
law or in any other written instrument or agreement.

Section 3.6. Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO

 

6



--------------------------------------------------------------------------------

ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT
TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 3.7. Headings. Section headings used in this Amendment are for
convenience of reference only and shall not affect the construction of this
Amendment.

Section 3.8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Amendment.

Section 3.9. No Recourse. The obligations of the Lessor under this Agreement are
solely the corporate obligations of the Lessor. No recourse shall be had for the
payment of any obligation or claim arising out of or based upon this Agreement
against any shareholder, partner, employee, officer, director or incorporator of
the Lessor

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

LESSOR:

CENTRE POINT FUNDING, LLC

By:  

/s/: Joe Ferraro

  Address:       6 Sylvan Way       Parsippany, NJ 07054       Attention:  
Treasurer       Telephone:   (973) 496-7312       Fax:   (973) 496-5852

 

LESSEE: BUDGET TRUCK RENTAL, LLC By:  

/s/: David Wyshner

  Address:       1 Campus Drive       Parsippany, NJ 07054       Attention:  
Treasurer       Telephone:   (973) 496-5285       Fax:   (973) 496-5852

 

ADMINISTRATOR: BUDGET TRUCK RENTAL, LLC By:  

/s/: David Wyshner

  Address:       1560 Broadway, Suite 1700       Denver, Colorado 80202  
    Attention:   Treasurer       Telephone:         Fax:  



--------------------------------------------------------------------------------

GUARANTOR: AVIS BUDGET CAR RENTAL, LLC By:  

/s/: Rochelle Tarlowe

  Address:         One Campus Drive       Parsippany, NJ 07054       Attention:
  Treasurer       Telephone:   (973) 496-7312       Fax:   (973) 496-5852